Citation Nr: 0807931	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-39 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran has verified service from September 1968 to June 
1970.  The veteran also has unverified service from June 1970 
to June 1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 RO decision.  

The Board received additional evidence from the veteran in 
June 2007 consisting of a psychiatric evaluation.  In 
September 2007, the veteran submitted a waiver of the 
veteran's right to initial consideration of the new evidence 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.

On February 26, 2008, the Board granted a motion to advance 
the case on the docket due to extreme financial hardship.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  In a psychological evaluation dated in 
June 2007, a private physician diagnosed the veteran with 
PTSD, delayed onset type.  The physician indicated that the 
veteran's psychiatric disability directly stemmed from PTSD 
symptoms caused by traumatic events while in Vietnam.  

The DD214 included the period of service from September 1968 
to June 1970.  The DD214 shows that the veteran was part of 
Company C, 725th Maintenance Battalion, 25th Infantry Division 
(USARV) and received the National Defense Service Medal, the 
Vietnam Service Medal, and Republic of Vietnam Campaign Medal 
with 60 Device, and Army Commendation Medal with 1st Oak Leaf 
Cluster.  The veteran's DD 214 states that he served in the 
Republic of Vietnam for a period of one year, four months, 
and twenty-two days.  It also indicated that the veteran 
reenlisted on June 26, 1970 for four years at Cu Chi, South 
Vietnam.  

The veteran described in-service stressors in the June 2007 
psychological evaluation.  The veteran asserts that he was 
section chief and sent a soldier out on patrol that was 
ambushed and killed on June 7, 1970.  A casualty record 
regarding this incident is attached to the veteran's Notice 
of Disagreement.  

Accordingly, the case is REMANDED for the following action:

1.	Request the service department to 
identify the dates when the veteran was in 
the Republic of Vietnam.   

2.	Contact the service department and 
request that a further search be 
undertaken for additional medical and 
personnel records for each period of 
military service.  

3.	Send a letter to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) asking them to provide the unit 
records for Co C, 725th Maint Bn, 25th In 
Div (USARV) from Sept 1968 through June 
1970.  

The JSSRC should also be asked to identify 
the unit and location of death of the 
soldier (R.C.) indicated in the Notice of 
Disagreement.  

4.	Schedule a VA psychiatric examination 
to ascertain a diagnosis and etiology of 
any psychiatric disability, including 
PTSD.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.   If 
the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether each asserted stressor was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptoms and the in-service 
stressor(s).  The report of examination 
should include a complete rationale for 
all opinions expressed. 

5.	Readjudicate the claim of entitlement 
to service connection for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the October 
2006 statement of the case.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



	

_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



